DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Responsive to the communication dated 01/24/2022.
Claims 1, 8, 11, 18 are amended.
Claim 21 is newly presented.
Claims 1 – 21 are presented for examination.

Final Action
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 



Response to Arguments

Claim Rejections - 35 USC § 103


In response the Examiner notes that the limitation of “without the modified simulated robot performing the first behavior” is a negative limitation intended to overcome the prior art. 

MPEP 2173.05(i) states: “… any negative limitation or exclusionary proviso must have basis in the original disclosure. If alternative elements are positively recited in the specification, they may be explicitly excluded in the claims… a negative limitation which does not have a basis in the original disclosure should be rejected under 35 USC 112(a)… for failing to comply with the written description requirement…”

The Examiner has reviewed paragraphs 28, 39 – 40, 45- 46 and 77 -89. None of these paragraphs provide for “without the modified simulated robot performing the first behavior” as an alternative. In fact; these paragraphs discuss the claimed invention without any discussion of this newly claimed feature. These paragraphs simply do not discuss this particular feature. Absence of disclosure is not evidence that a negative limitation is supported in the original specification. 

The Examiner; however, notes that paragraphs 45 – 46 discuss elements in Fig 3 and that Figure 3 has box 304 which states: “quantify expression level with which each design sample performs various 

Therefore; the Examiner finds that the specification does not provide support for a negative limitation because in Figure 3 performing various behaviors appears to be a necessary step and the specification is silent as to the claimed element being an alternative.

Nevertheless; with regard to the rejection itself; the Examiner finds that the prior art do not teach or make obvious the limitation of: “…without the modified simulated robot performing the first behavior…”

Therefore the rejection under 35 USC 103 is withdrawn; however, a new rejection under 35 UC 112(a) is presented below.

End Response to Arguments

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.



The claims have been amended to recite “…without the modified simulated robot performing the first behavior…”.

MPEP 2173.05(i) states: “… any negative limitation or exclusionary proviso must have basis in the original disclosure. If alternative elements are positively recited in the specification, they may be explicitly excluded in the claims… a negative limitation which does not have a basis in the original disclosure should be rejected under 35 USC 112(a)… for failing to comply with the written description requirement…”

The Examiner has reviewed paragraphs 28, 39 – 40, 45- 46 and 77 -89. None of these paragraphs provide for “without the modified simulated robot performing the first behavior” as an alternative. In fact; these paragraphs discuss the claimed invention without any discussion of this newly claimed feature. These paragraphs simply do not discuss this particular feature. Absence of disclosure is not evidence that a negative limitation is supported in the original specification. 

The Examiner; however, notes that paragraphs 45 – 46 discuss elements in Fig 3 and that Figure 3 has box 304 which states: “quantify expression level with which each design sample performs various 

Therefore; the Examiner finds that the specification does not provide support for a negative limitation because in Figure 3 performing various behaviors appears to be a necessary step and the specification is silent as to the claimed element being an alternative.

Potentially Allowable Subject Matter
Claims 1 – 21 are objected as containing potentially allowable subject matter except for the amended claim language in independent claims 1, 11, and 20 which does not have support in the originally filed specification. The claims would be allowable if all rejections and objections to the claims were overcome.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN S COOK whose telephone number is (571)272-4276.  The examiner can normally be reached on 8:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kamini S. Shah can be reached on 571-272-2279.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/BRIAN S COOK/Primary Examiner, Art Unit 2146